DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/08/2021 as a Request for Continued Examination. 
In the filed response, claims 1-5 and 7-20 have been amended, where claims 1, 12, and 19 are independent claims. 
Accordingly, Claims 1-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
	
Response to Arguments
2.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
3.	As discussed during the recent interviews (please see attached interview summary sheet), Examiner conducted searches yielded prior art that appeared to disclose the features of amended claims 10 and 11. Specifically, Alshina et al. (US 2020/085954 A1 in view of Prov. Application No. 62/750,250), and Zhang et al. (2021/0037256 A1 in view of PCT/CN2018/107178), hereinafter referred to as Alshina and Zhang, respectively, were found to teach “storing motion information and an index in the HMVP candidate, the index indicating a first weight applicable to a first reference picture and a second weight applicable to a second reference picture, and the first weight and the second weight being used when the first block is coded according to the bi-directional prediction” as recited in amended claim 1 and as similarly recited in amended claims 12 and 19..  The Examiner respectfully submits Alshina for example shows (pg. 3 lines 1-6) the HMVP candidate has motion information (e.g., motion vectors) and a bi-prediction weight index. Further, pg. 41 lines 10-15 note the HMVP table updating process includes motion vectors and generalized bi-direction weight index (GBi index – gbi_idx) stored in the table, where said index defines the weights w0 and w1 (pg. 3 lines 1-6) corresponding to the first and second list (L0 and L1), respectively (pg. 36 lines 22-31 and pg. 37 lines 1-7) for determining a final predictor according to bi-direction (Eq. 1 on line 1 of pg. 37).  It is also noted Zhang discusses the GBi index and weight values employed for bi-prediction cases (see e.g., para 0258-0264).  As to claims 10 and 11, the Examiner respectfully submits the following in light of para 0135-0138 of the filed specification of the instant application. On pg. 36 lines 22-31 and pg. 37 lines 1-7 Alshina provides an overview of generalized bi-prediction (GBi) where weight sets w1 and w2 are defined and used to weight lists 0 (L0) and 1 (L1), respectively, to generate a final predictor PGBi in bi-prediction mode as shown in Equation 1.  Alshina shows that the weight sets sum to unity (w0 + w1 = 1) with each having five weights. Alshina also shows the weight set size can be reduced from five to three weights for non-low delay pictures. Further, it can be shown that Alshina’s weight sets can be expressed with a common denominator of 8 which can be equated to the precision factor F in claim 10. Likewise, the numerator of the weight sets can be construed as the claimed weight parameter w.  Also please see the corresponding support in Zhang (e.g., para 0258-0264). For these reasons which are further elaborated on in the office action below, 
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews. 
5.	Accordingly, Claims 1-20 have been examined and are pending.

Claim Objections
6.	Claim 7 is objected to because of the following informalities:  the limitation “when the first and second reference pictures are a same reference picture” (emphasis added) is unclear with respect to the same reference picture. If bi-prediction mode is employed, then the reference pictures used are temporally different (i.e., one from the past and one from the future relative to the current picture). What does same a same reference picture mean in this context? Appropriate correction is required.
7.	Claims 3-5 and 14-16 are objected to because of the following informalities:  According to the specification, the default weight is related to uni-directional prediction (see for e.g. para 0010).  However as claimed, it seems the default weight is related to bi-directional prediction. Please clarify. Appropriate correction is required.
8.	Claims 5 is objected to because of the following informalities:  It appears the translational merge candidate may be the same as the regular merge candidate presented in claims 2-4 based on translational motion as opposed to for e.g., the rotational motion of an affine merge candidate? The same also applies to claim 16. Is Examiner’s understanding correct?  
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3-5 claims 3-5 recite the limitation “setting the weights for performing the bi-directional prediction for the second block to a default weight.” (emphasis added); however, the limitation “setting the weights” to a default weight as claimed does not appear to be discussed in the specification. Per the specification (see e.g. para 0012, 0013, and 0184 for claims 3, 4, and 5, respectively), it seems that only the second weight of the weights is set to a default weight for performing bi-directional prediction. The claim however recites “setting the weights” which also includes the first weight. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitation.  If no 
As to claims 14-16, claims 14-16 are similar to claims 3-5, respectively, and are therefore rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina et al. (US 2020/085954 A1 in view of Prov. Application No. 62/750,250), in view of Zhang et al. (2021/0037256 A1 in view of PCT/CN2018/107178), hereinafter referred to as Alshina and Zhang, respectively.
Regarding claim 1, (Currently Amended) Alshina discloses “A method for video decoding in a decoder, comprising: obtaining prediction information of a first block in a picture from a coded video bitstream [See lines 1-10 on pg. 29, i.e., parsing prediction information for a video block (e.g. motion vectors and syntax elements) to produce prediction blocks for decoding current block. See decoder 30 in Fig. 3]: generating reconstructed samples of the first block for output according to one of bi-directional prediction and uni-directional prediction and the prediction information [same citation as above, where decoding is performed by decoder 30 (Fig. 3) using the obtained prediction information. Given the limitation “according to one of”, see bi-directional mode on pg. 36 lines 22-29. Alshina does not refer to uni-prediction mode, however, this would be evident to one skilled in the art to know the final predictor can be determined via a reference frame in one direction. See Zhang below for explicit support.]: when the prediction information of the first block is determined to be used to add a History-based Motion Vector Prediction (HMVP) candidate in an HMVP list [See e.g., pg. 62 lines 15-28 for adding HMVP candidates to a HMVP candidate list that are associated with motion information of preceding blocks], storing motion information and an index in the HMVP candidate [The HMVP candidate has motion information (e.g., MVs) and one or more indices. See pg. 3 lines 1-6 regarding HMVP candidate including a bi-prediction weight index. Also see for e.g., pg. 41 lines 10-15 where HMVP table updating process includes MVs and generalized bi-direction weight index (GBi index – gbi_idx) stored in the table. Also refer to pg. 62 lines 15-28] the index indicating a first weight applicable to a first reference picture and a second weight applicable to a second reference picture [generalized bi-direction weight index (gbi_idx) defines weights w0 and w1 (pg. 3 lines 1-6) corresponding to a first and second list, respectively (pg. 36 lines 22-31 and pg. 37 lines 1-7)], and the first weight and the second weight being used when the first block is coded according to the bi-directional prediction [See eq. 1 on line 1 of pg. 37] and when a second block in the picture is determined to be decoded based on the HMVP candidate that includes the index, [See pg. 3 lines 1-6 regarding HMVP candidate that includes a bi-prediction weight index for coding purposes] generating reconstructed samples of the second block for output according to the HMVP candidate that includes the index. [if the foregoing operations can be applied for a 1st block of video, then it stands to reason this will also apply to other blocks including the 2nd block, etc. Consequently, reconstructed samples of these blocks are output from decoder 30. See pg. 12 lines 25-27.]  

Zhang on the other hand from the same or similar field of endeavor teaches “generating reconstructed samples of the first block for output according to one of bi-directional prediction and uni-directional prediction and the prediction information”  [As to using  uni-prediction and bi-prediction modes for coding, see Zhang for e.g., para 0119, 0231, 0256, and 0292. Zhang further details the GBi index and weight values employed in bi-prediction cases (e.g., para 0258-0264]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMVP-based decoding methods by Alshina to add the teachings of Zhang as above for providing video coding techniques using HMVP where table updates can be performed based on whether a rule of updating is satisfied by a prediction direction (uni-prediction or bi-direction modes) employed when converting video blocks to a bitstream representation (para 0005-0006); hence by said techniques, the compression ratio of video can be improved (para 0071) leading to better quality in the decompressed video.  
Regarding claim 6, (Original) The method of claim 1, “wherein the first block is coded according to the one of the bi-directional prediction and the uni-directional prediction with the picture as a reference picture.” [See Alshina and Zhang from claim 1. Reference picture from (List 0 or List 1) for uni-prediction mode or (List 0 and List 1)  for bi-prediction mode]
Regarding claim 9,  (Currently Amended) The method of claim 1, Alshina further discloses “wherein the index indicating a default weight when the first block is coded according to the uni-directional prediction, and the default weight is ½.”   [See pg. 36 lines 22-29 regarding an equal weight pair of (½, ½) which can be construed as a default weight]
Regarding claim 10 (Currently Amended) The method of claim 1, wherein the first block is coded according to the bi-directional prediction, the first weight w1 applicable to the first reference picture in a first list is determined according to 
    PNG
    media_image1.png
    28
    94
    media_image1.png
    Greyscale
 the second weight w0 applicable to the second reference picture in a second list is determined according to 
    PNG
    media_image2.png
    17
    86
    media_image2.png
    Greyscale
where w and F are integers, w represents a weight parameter indicated by the index. and F represents a precision factor.  [See pg. 36 lines 22-31 and pg. 37 lines 1-7 regarding generalized bi-prediction (GBi). Weight set w1 = {-1/4, 3/8, ½, 5/8, 5/4} which can be rewritten as {-2/8, 3/8, 4/8, 5/8, 10/8}. Likewise weight set w0 can be derived as 1-w1 = {5/4, 5/8, ½, 3/8, -1/4} or {10/8, 5/8, 4/8, 3/8, -2/8}. As shown, both weight sets can be expressed as w/F where in this case F = 8 (denominator) and w is the numerator. See Eq. 1 where w0 is applied to list 0 and w1 is applied to list 1]
Regarding claim 11 (Currently Amended) The method claim 1, “whereinApplication No. 16/441.8-9 Reply to Office Action of November 19. 2020 the first weight and the second weight are determined according to a weight parameter indicated by the index and a precision factor F and the precision factor F is 8.”  [Weight value w1 is determined via the GBi index as per para 0263-0264 of Zhang. For e.g., if GBi index =0, w1 = 3/8, with a weight parameter of 3 and a precision factor of 8. Since w0 can be derived from w1 with the constraint w0 + w1 =1, w0 can be derived as 5/8 for a GBi index =0] 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 11. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina, in view of Zhang, and in further view of Wang et al. (US 2013/0077677 A1), hereinafter referred to as Wang.
Regarding claim 7,  (Currently Amended) The method of claim 1, Alshina further discloses “wherein the first block is coded according to the bi-directional prediction, and both of the first weight applicable to the first reference picture in a first list and the second weight applicable to the second reference picture in a second list [See 1st and 2nd weights and their corresponding lists (L0 and L1, respectively) which store reference pictures (pg. 37, lines 1-10). [See pg. 36 lines 22-31 and pg. 37 lines 1-7 regarding generalized bi-prediction (GBi) to derive a final predictor via weight pair w0 and w1] are positive [Per the foregoing citation, some weight pairs are positive] 
However the prior art do not teach “when the first and second reference pictures are a same reference picture.”  Wang on the other hand from the same or similar field of endeavor disclose the foregoing. [See for e.g., para 0350, where bidirectional prediction can refer to the same past picture]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMVP-based decoding methods by Alshina and Zhang to add the teachings of Wang as above for providing techniques for constructing reference picture lists for video coding (abstract) to address issues related to reference picture marking, reference picture list construction, and DPB picture removal and output so as to improve efficiency of the utilization of the DPB (para 0050).
Regarding claim 8,  (Currently Amended) The method of claim 1, Alshina further discloses “wherein the first block is coded according to the bi-directional prediction, and one of the first weight applicable to the first reference picture in a first list and the second weight applicable to the second reference picture in a second list  [See 1st and 2nd weights and their corresponding lists (L0 and L1, respectively) which store reference pictures (pg. 37, lines 1-10)] is negative [See pg. 36 lines 22-31 and pg. 37 lines 1-7 regarding generalized bi-prediction (GBi) to derive a final predictor via weight pair w0 and w1, with both having one negative value (-1/4) applied to the predictors of list 0 and list 1] when the first and second reference pictures are different reference pictures.”  
However the prior art do not teach “when the first and second reference pictures are different reference pictures.”  Wang on the other hand from the same or similar field of endeavor disclose the foregoing. [See for e.g., para 0350, where bidirectional prediction can refer to substantially similar past pictures, which is taken to mean not exactly the same, i.e., different]
The motivation for combining Alshina, Zhang, and Wang has been discussed in connection with claim 7, above. 

Allowable Subject Matter
14.	Claims 2-5, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, 
2. The method of claim 1, “wherein the generating the reconstructed samples of the second block comprises: when the motion information and the index are stored in regular spatial merge candidate, and the second block is coded according to the bi-directional prediction, setting weights for performing the bi-directional prediction for the second block according to the index stored in the regular spatial merge candidate when the first block is spatially adjacent to the second block.” 
3. The method of claim 2, wherein the generating the reconstructed samples of the second block comprises: when the motion information is stored in a candidate that is neither the regular spatial merge candidate nor the HMVP candidate, and the second block is coded according to the bi-directional prediction, setting the weights for performing the bi-directional prediction for the second block to a default weight.  
 4.  (Currently Amended) The method claim 2, wherein the generating the reconstructed samples of the second block comprises: when the first block is in a Coding Tree Unit (CTU) row different from that of a current CTU in which the second block is included, the motion information is stored in a 3Application No. 16/441.8-9Reply to Office Action of November 19. 2020regular merge candidate or an affine merge candidate, and the second block is coded according to the bi-directional prediction, setting the weights for performing the bi-directional prediction for the second block to a default weight.  
5. (Currently Amended) The method of claim 1, wherein the generating the reconstructed samples of the second block comprises: when the first block is outside a current CTU in which the second block is included, the motion information is stored in a translational merge candidate or an inherited affine merge candidate, and the second block is coded according to the bi-
Claims 13-16 recite similar subject matter as claims 2-5, respectively, and claim 20 recites similar subject matter as claim 2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486